 1                                UNITED STATES DISTRICT COURT
 2                                      DISTRICT OF NEVADA
 3                                                  ***
 4   RAMON MURIC-DORADO,                                       Case No. 2:18-cv-01184-JCM-EJY
 5                  Plaintiff,
                                                                           ORDER
 6          v.
 7   LVMPD, et al.,
 8                  Defendants.
 9

10          Before the Court is Plaintiff’s Request for Reservice of Summon and Complaint to Unserved
11   Defendants filed on December 17, 2019. ECF No. 37. The Court has reviewed Plaintiff’s Request,
12   Defendants’ Response (ECF No. 41), and Plaintiff’s Reply (ECF No. 43). The Court finds as
13   follows.
14                                                Background
15          On November 15, 2019, the Court entered an Order (ECF No. 31) stating, in pertinent part,
16   that because Defendants Naphcare Incorporated, Karla, Kim, Neumuller, Shrewberry, Green, Razzo,
17   Reynald, and Whexl were not effectively served, as they could not be located or were no longer
18   employed by or associated with LVMPD or CCDC, Plaintiff had 30 days from the date of the Order
19   to file a “request with the Court providing as much detail as possible regarding where and how
20   service on each of the unserved Defendants may be accomplished.” The November 15, 2019 Order
21   also permitted Plaintiff to file a supplemental complaint within 30 days of the date of the Order.
22   Plaintiff filed a Supplemental Complaint, titled Second Amended Complaint, on December 17, 2019
23   (ECF No. 19) at the same time he filed his instant Request.
24          With respect to Plaintiff’s Request for Reservice, Plaintiff attaches 10 pages of information
25   (ECF No. 37-1 at 1-10) seeks re-service on
26          •    J. Renold (who is no longer employed by or associated with the Las Vegas Metropolitan
                 Police Department (“LVMPD”) or Clark County Detention Center (“CCDC”) and for
27               whom no new information is provided by Plaintiff), id. at 37-1 at 1;
            •    Defendant Kim (for whom insufficient information was provided, which remains true
28               and is a barrier to effective service), id. at 2;
                                                     1
 1          •   Sgt. Razzo (who is no longer employed by or associated with the LVMPD or CCDC, and
                for whom no new information is provided by Plaintiff), id. at 3;
 2          •   Karla (for whom insufficient information was provided by Plaintiff, which remains true
                and is a barrier to effective service), id. at 4;
 3          •   Naphcare, (for whom additional information is provided by Plaintiff), id. at 5;
            •   Shrewberry, (who is no longer employed by or associated with the LVMPD or CCDC,
 4              and for whom no new information is provided), id. at 6;
            •   Green, (who could not be identified based on the provided information, which remains
 5              true), id. at 7;
            •   Neumuller (who is no longer employed by or associated with the LVMPD or CCDC, and
 6              for whom no new information is provided), id. at 8;
            •   Whexl (who is no longer employed by or associated with the LVMPD or CCDC, and for
 7              whom no new information is provided), id. at 9; and,
            •   Bunch, who was successfully served on January 15, 2020 (ECF No. 42).
 8

 9   The Court notes that also at issue is Larry Williamson, who was named in Plaintiff’s Supplemental

10   Complaint and upon whom service has not been attempted (EFC No. 36).

11          Plaintiff’s Request for Re-Service also includes a long and somewhat indecipherable list of

12   document requests at 2-4 of his filing. The Court denies this request for the reasons explained below.

13                                                Discussion

14          With respect to Plaintiff’s Request for Re-Service, he provides no information regarding the

15   non-work addresses for putative defendants Jesse Reynolds (also identified by Plaintiff as Sgt.

16   Renold), Razzo, Shrewberry, Neumuller or Whexl, each of whom is no longer employed by or

17   associated with LVMPD or CCDC. However, as discussed below, the Court asks Counsel for the

18   served Defendants to provide to the Court the last known contact information for these former

19   employees, under seal. The Court also asks Counsel for the served Defendants to file a notice

20   advising the Court, and Plaintiff, whether Counsel is authorized to accept service for named

21   defendant Larry Williamson. If service cannot be accepted for Williamson, and Williamson is a

22   former employee of the LVMPD or CCDC, Counsel is asked to provide, under seal, and not serve

23   Plaintiff, the last known address for this defendant. If Larry Williamson cannot be identified,

24   Counsel for the served Defendants shall so state in a court filing.

25          With respect to the Defendants identified as Kim and Karla, Plaintiff provides very little

26   information that would allow for effective service of process. However, Karla is identified as a

27   doctor, which may allow for her identification.

28
                                                       2
 1          Finally, with respect to Plaintiff’s apparent discovery requests, even assuming served

 2   Defendants could understand what Plaintiff seeks, these requests must be served on (mailed to)

 3   Counsel for the Defendants in this action who have been served. Service with the Court is not proper.

 4   Counsel for the served Defendants, upon whom discovery request are properly mailed, is as follows:

 5          Lyssa S. Anderson
            Ryan W. Daniels
 6          Kaempfer Crowell
            1980 Festival Plaza Drive, Suite 650
 7          Las Vegas, Nevada 89135
 8   The Court, however, notes that no discovery plan or scheduling order has been entered to date. This

 9   is provided below in the Court’s Order. Further, Plaintiff should note that each request should be

10   stated separately and clearly, identifying to which served Defendant each request is made.

11                                                   ORDER

12          Accordingly, and good cause appearing, IT IS HEREBY ORDERED that within twenty-one

13   (21) days of the date of entry of this Order:

14          1.      Counsel for Defendants for whom service has been accepted shall file a notice

15   advising the Court and Plaintiff whether Counsel is authorized to accept service for named defendant

16   Larry Williamson. If service cannot be accepted for Williamson, and Williamson is a former

17   employee of the LVMPD or CCDC, Counsel shall provide, under seal, and not serve Plaintiff, with

18   the last known address for this defendant, if Counsel has such information. If Williamson cannot be

19   identified, Counsel for the served Defendants shall so state in the Court filing.

20          2.      If Williamson is identified as a former LVMPD employee, with a last known address,

21   the Court shall order the Clerk of Court to issue a summons to be served. If Williamson cannot be

22   identified, the Court shall allow Plaintiff an opportunity to identify, as needed, a corrected name

23   and/or address for Williamson.

24          3.      Counsel for the served Defendants shall file, under seal, but shall not serve Plaintiff,

25   the last known addresses for Jesse Reynolds (also identified by Plaintiff as Sgt. Renold), Razzo,

26   Shrewberry, Neumuller, and Whexl, if Counsel is able to gather such information. If the last known

27   address of any defendant is a post office box, Counsel shall attempt to obtain and provide the last

28
                                                      3
 1   known physical addresses. If the named defendant cannot be identified or no address is available,

 2   Counsel shall so state in Counsel’s filing.

 3          4.      Counsel for the served Defendants shall attempt to identify “Karla” who Plaintiff

 4   states was a doctor providing care at CCDC. If “Karla” can be identified, Counsel shall provide,

 5   under seal, but not serve Plaintiff, such identifying information as is available. If “Karla” cannot be

 6   identified or no address is available, Counsel shall so state in Counsel’s filing.

 7          IT IS FURTHER ORDERED that named defendant Kim, shall be dismissed without

 8   prejudice as this putative defendant has not been adequately identified by Plaintiff and, as such,

 9   service on Kim cannot be perfected at this time.

10          IT IS FURTHER ORDERED that Naphcare Inc. is an entity listed with the Nevada Secretary

11   of State who can be served through its registered agent CRA – Corporation, 112 N Curry St., Carson

12   City, NV, 89703.

13          IT IS FURTHER ORDERED that the Clerk of Court shall issue a Summons for Naphcare,

14   Inc. and deliver the same to the U.S. Marshal for service together with a copy of this Order and a

15   copy of Plaintiff’s Second Amended Complaint (ECF No. 15) for service on Defendant Naphcare

16   at the above address.

17          IT IS FURTHER ORDERED that Plaintiff shall serve upon Defendants or, if an appearance

18   has been entered by Counsel, upon their attorney(s), a copy of every pleading, motion or other

19   document submitted for consideration by the Court. Plaintiff shall include with the original

20   document submitted for filing a certificate stating the date that a true and correct copy of the

21   document was mailed or electronically filed to the Defendants or Counsel for the Defendants. If

22   Counsel has entered a notice of appearance, Plaintiff shall direct service to the individual attorney

23   named in the notice of appearance, at the physical or electronic address stated therein. The Court

24   may disregard any document received by a district judge or magistrate judge which has not been

25   filed with the Clerk, and any document received by a district judge, magistrate judge, or the Clerk

26   which fails to include a certificate showing proper service.

27          IT IS FURTHER ORDERED that Plaintiff’s request for discovery is DENIED.

28
                                                        4
 1            IT IS FURTHER ORDERED that the following discovery plan and scheduling order shall

 2   apply:

 3            1.    DISCOVERY: Pursuant to LR 16-1(b), discovery in this action shall be completed

 4   on or before September 25, 2020.

 5            2.    Any and all pleadings that may be brought under Fed. R. Civ. P. 13 and 14 or joining

 6   additional parties under Fed. R. Civ. P. 19 and 20, shall be filed and served no later than June 26,

 7   2020.     Any party causing additional parties to be joined or brought into this action shall

 8   contemporaneously therewith cause a copy of this Order to be served upon the new party or parties.

 9            3.    Amendments to pleadings as provided for under Fed. R. Civ. P. 15, if the same are

10   allowed without leave of Court, or motions for leave to amend, shall comply with LR 15-1 and shall

11   be filed and served not later than June 26, 2020.

12            4.    Expert disclosures shall be made on or before July 27, 2020, and the disclosures of

13   rebuttal experts shall be made on or before August 26, 2020.

14            5.    Dispositive Motions shall be filed and served no later than October 26, 2020.

15            6.    The Joint Pretrial Order is due by November 25, 2020. If dispositive motions are

16   filed, the joint pretrial order is due thirty (30) days from the entry of the Court’s rulings on the

17   motions or by further order of the Court.

18            7.    The Interim Status Report must be filed on or before July 27, 2020.

19            8.    EXTENSIONS OF DISCOVERY:               Pursuant to LR 26-4, an extension of the

20   discovery deadline will not be allowed without a showing of good cause. All motions or stipulations

21   to extend discovery shall be received by the Court at least twenty-one (21) days prior to the date

22   fixed for completion of discovery by this Scheduling Order, or at least twenty-one (21) days prior to

23   the expiration of any extension thereof that may have been approved by the Court. The motion or

24   stipulation shall include:

25                  (a)     A statement specifying the discovery completed by the parties of the date of

26   the motion or stipulation;

27

28
                                                     5
 1                  (b)     A specific description of the discovery which remains to be completed;

 2                  (c)     The reasons why such remaining discovery was not completed within the time

 3   limit of the existing discovery deadline; and

 4                  (d)     A proposed schedule for the completion of all remaining discovery.

 5

 6          DATED: March 30, 2020

 7

 8
                                                     ELAYNA J. YOUCHAH
 9                                                   UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                       6
